Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/238654 application originally filed April 23, 2021.
Claims 1-14, filed April 23, 2021, are pending and have been fully considered.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-13 in the reply filed on September 19, 2022 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 19, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US 2015/0225659) hereinafter “Koh” in view of Shiode et al. (JP 2012-052094 A) hereinafter “Shiode”.
Regarding Claim 1
	Koh discloses in paragraph 0009, a reformed fuel manufacturing apparatus, including:
one or more water tanks configured to pretreat introduced water by using a water tank catalyst; 
one or more oil tanks configured to pretreat introduced oil by using an oil tank catalyst; 
a mixing tank connected to the one or more water tanks and the one or more oil tanks, and configured to produce a mixed oil by agitating the pretreated water introduced from the one or more water tanks and the pretreated oil introduced from the one or more oil tanks; and 
an ionization catalyst unit connected to the mixing tank and configured to convert the mixed oil, which is introduced from the mixing tank, to a reformed fuel by using an ionization catalyst.
Koh discloses the claimed apparatus of the present invention but fails to further teach a addition of a more than one HHO gas infuser.
However, it is known in the art to add HHO gas infusers to a fuel reformulated apparatus in order to use nano bubble water mixed/dispersed in the system has an extremely high combustion efficiency, as taught by Shiode.
Shiode discloses in the abstract, fuel having high functionality is produced by mixing nano bubble water which is water containing nano bubbles such as an ultrafine bubble with a petroleum-based liquid fuel by injecting a liquid with a high pressure. The thus produced fuel in which the nano bubble water is mixed/dispersed has an extremely high combustion efficiency and can maintain a combustion furnace at a same high temperature as that in the case where only a petroleum-based liquid fuel is burned. There are also provided a production method and a production apparatus of such a fuel containing the nano bubble water, and a nano bubble combustion system for efficiently burning the fuel containing the nano bubble water.
Shiode further discloses on page 3, the bubble of nanobubble water is considered to contain dissolved gas such as dissolved oxygen. Although it is extremely difficult to directly observe such a gas, for example, in the nanobubble water manufacturing process, by bubbling a specific type of gas to the raw water, the type of gas that can be contained in the bubble can be specified. In the examples described later, hydrogen is bubbled, and it is apparent that the bubbles contain hydrogen. For example, in the case of bubbles containing hydrogen, it is considered that nanobubble water causes a so-called hydrogen explosion and fulfills a function of enhancing the power of micro explosion. Here, bubbling can be considered as one of methods for bringing a gas, which is a bubbling material, into contact with a liquid to be bubbled. For example, when the target liquid exists, the material gas (for example, oxygen, hydrogen, etc.) may be released from below or in the liquid. As a result, the gas becomes bubbles of a certain size and rises in the liquid by buoyancy or the like.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the nano bubble gas unit of Shiode to the fuel apparatus of Koh.  The motivation is to produce fuel in which the nano bubble water is mixed/dispersed to improve an extremely high combustion efficiency.
Regarding Claim 3
	Koh discloses in paragraph 0061, the oil tank catalyst may include a first oil tank catalyst containing a tourmaline mineral such as tourmaline raw stone; and a second oil tank catalyst containing at least one of silicon dioxide, a silicate mineral and a halogen mineral.
Regarding Claims 5 and 7
	Koh discloses in paragraph 0079, the mixed oil supply line 530 may include an inline water and oil mixer 531 that generates turbulences in the water and the oil passing through the mixed oil supply line 530. The inline water and oil mixer 531 may have a multiple number of protrusions on an inner surface thereof. That is, the water supply line 510 and the oil supply line 520 join to the mixed oil supply line 530 as a single line. The pretreated water and the pretreated oil that meet in the mixed oil supply line 530 are physically mixed again effectively while they pass through the inline water and oil mixer 531.
Regarding Claims 6 and 8
	Koh discloses in paragraphs 0072-0075 and 0086, the water supply line comprises a water flowmeter configured to measure a flow rate of the water passing through the water supply line; and the oil supply line comprises an oil flowmeter configured to measure a flow rate of the oil passing through the oil supply line.
Regarding Claims 9-13
	Koh discloses in paragraphs 0088-0098, the ionization catalyst unit 400 in accordance with the example embodiment will be described in detail.  The ionization catalyst unit 400 may include one or more ionization catalyst groups 410, and each ionization catalyst group 410 may include a multiplicity of ionization catalyst cartridge 411. In a configuration where a plurality of ionization catalyst groups 410 is provided, these ionization catalyst groups 410 may be connected to each other in series or in parallel so as to allow the mixed oil to pass through an ionization catalyst repeatedly. For example, the ionization catalyst groups 410 may be connected in series or in combination of in series and in parallel. By way of example, referring to FIG. 1 and FIG. 7, twelve ionization catalyst cartridges 411 are connected in combination of in series and in parallel. To be more specific, four ionization catalyst groups 410, each of which has three ionization catalyst cartridges 411, may be provided. These four ionization catalyst groups 410 may be connected in combination of in series and in parallel, as depicted in FIG. 1.  As described above, as the plurality of ionization catalyst groups 410 are connected in series, the  mixed oil is made to pass through the ionization catalyst groups 410 repeatedly, so that the mixed oil can be converted to a reformed fuel with higher efficiency.  Meanwhile, the ionization catalyst may include, but not limited to, alumina, silica gel, germanium, magnesia, magnesium, titanium oxide, Tomuro stone, zeolite, lithium ore and vanadium as main components. By way of example, the ionization catalyst cartridge 411 may be implemented in the form of a pipe charged with a spherical catalyst containing, but not limited to, alumina, silica gel, germanium, magnesia, magnesium, titanium oxide, Tomuro stone, zeolite, lithium ore and vanadium as main components. For example, a diameter of the spherical catalyst may be, e.g., about 1 cm.  The multiplicity of ionization catalyst cartridges 411 may be classified into three kinds depending on which catalyst material is added to the aforementioned main components of the ionization catalyst.  That is, the multiplicity of ionization catalyst cartridges 411 incorporated in each ionization may include a first ionization catalyst cartridge 411 a, a second ionization catalyst cartridge 411 b and a third ionization catalyst cartridge 411 c.  By way of example, referring to FIG. 1 and FIG. 7, the ionization catalyst unit 400 may be comprised of four ionization catalyst groups 410 connected in combination of in series and in parallel, and each ionization catalyst group 410 includes three ionization catalyst cartridges 411 a, 411 b and 411 c. The mixed oil may be allowed to pass through the ionization catalyst group 410 in the order of the first ionization catalyst cartridge 411 a, the second ionization catalyst cartridge 411 b and then the third ionization catalyst cartridge 411 c. By way of example, referring to FIG. 7, the mixed oil may pass through the ionization catalyst groups 410 twice. That is, after the mixed oil may pass through a first ionization catalyst cartridge 411 a, a second ionization catalyst cartridge 411 and a third ionization catalyst cartridge 411 c of a first ionization catalyst group 410 in sequence, the mixed oil may then be made to pass through a first ionization catalyst cartridge 411 a, a second ionization catalyst cartridge 411 and a third ionization catalyst cartridge 411 c of a second ionization catalyst group 410 in sequence.
Allowable Subject Matter
Claims 2, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771